Case 1:21-bk-10065         Doc 17   Filed 03/16/21 Entered 03/16/21 19:09:41             Desc Main
                                    Document     Page 1 of 5
                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

In Re:                                        :       Chapter 7
         Vinesia L. Mapp                      :       Case No. 21-10065
                                              :       Judge BUCHANAN
                                              :
                                              :

                                    MOTION TO REDEEM

       Now comes the Debtor(s) by and through counsel, and moves the court pursuant to 11
U.S.C. and Bankruptcy Rule 6008 for a Redemption Order on the following grounds:

Creditor:

Bridgecrest Acceptance Corp.
Po Box 29018
Phoenix AZ 85038-0000

1.     The item to be redeemed is tangible personal property described below and is intended
primarily for personal, family, or household use by the debtor:

         Year:2012     Make: Hyundai           Model: Veracruz

         VIN # KM8NUDCC9CU186458

2.     The interest of the Debtor(s) in such property has been abandoned by the estate and the
debt (which is secured by said property to the extent of the allowed secured claim of the
Creditor) is a dischargeable consumer debt.

3.      The allowed secured claim of said Creditor for purposes of redemption, the “redemption
value”, should be determined to be not more than $3,000.00. A copy of an Edmunds Vehicle
Valuation is attached hereto as Exhibit “A”. Valuation of $3,000.00 was determined given the
poor condition and necessary repairs needed to the vehicle.

4.     Arrangements have been made by the Debtor(s) to pay to the said Creditor up to the
aforesaid amount in a lump sum should this motion be granted.

        WHEREFORE, the Debtor(s) request(s) the Court to order the said Creditor to accept
from the Debtor(s) the lump sum payment of the redemption value and release their lien of
record. In the event the said Creditor objects to this motion, the Debtor(s) requests the Court to
determine the value of the property as of the time of the hearing on such objection.


                                                      Respectfully submitted,

                                                      /s/ Thomas M. Fesenmyer
Case 1:21-bk-10065   Doc 17   Filed 03/16/21 Entered 03/16/21 19:09:41   Desc Main
                              Document     Page 2 of 5
                                            Thomas M. Fesenmyer (0073901)
                                            Attorney for Debtor(s)
                                            120 W. Second St., Suite 333
                                            Dayton, OH 45402
                                            937.222-.7472
                                            614.228.3882 fax
                                            e-mail: tom@fcwlegal.com
Case 1:21-bk-10065       Doc 17    Filed 03/16/21 Entered 03/16/21 19:09:41            Desc Main
                                   Document     Page 3 of 5


                            NOTICE OF MOTION TO REDEEM

      Notice is hereby given that Debtor(s) has filed the following papers with the Court:
Motion to Redeem.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the relief sought, or if you want the Court to
consider your views thereon, then on or before twenty-one (21) days from the date of service of
this Notice, you or your attorney must:

       File with the Court a written request for a hearing along with a written response or an
answer explaining your position. This pleading must be filed at Clerk of Courts, United States
Bankruptcy Court, Atrium Two, Suite 800, 221 East Fourth Street, Cincinnati, Ohio 45202. If
you mail your request and response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above. The Court will send out a Notice of
hearing. You must also mail a copy to:

                                  Thomas M. Fesenmyer, Esq.
                                  120 W. Second St., Suite 333
                                      Dayton, OH 45402

                                    Office of the US Trustee
                                   550 Main St., Room 4-812
                                     Cincinnati, OH 45202

                                    Eileen K. Field, Trustee
                             3991 Hamilton Middletown Rd., Unit U
                                     Hamilton, OH 45011

                                        Vinesia L. Mapp
                                       4515 Lucerne Ave.
                                      Cincinnati, OH 45227

               If you or your attorney do not take these steps, the court may decide that you do
not oppose the relief sought in the Motion and may enter an order granting that relief pursuant to
the provisions of Local Bankruptcy Rule 9013.
Case 1:21-bk-10065       Doc 17    Filed 03/16/21 Entered 03/16/21 19:09:41             Desc Main
                                   Document     Page 4 of 5
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing MOTION TO REDEEM
was served electronically on the date of filing through the Court’s ECF System on all ECF
participants registered in this case at the email address registered with the Court and by ordinary
U.S. mail, postage prepaid, on March 16, 2021:


Debtor:
Vinesia L. Mapp
4515 Lucerne Ave.
Cincinnati, OH 45227

Creditor:
Bridgecrest Acceptance Corp.
Po Box 29018
Phoenix AZ 85038-0000

Bridgecrest Acceptance Corp.
Attn: CEO Don Reese
4020 East Indian School Rd.
Phoenix, AZ 85018

Bridgecrest Acceptance Corporation
Attn: CEO Don Reese
7300 E Hampton Ave
Ste 101
Mesa, AZ 85209

CORPORATION SERVICE COMPANY
Registered Agent for Bridgecrest Acceptance Corp.
50 WEST BROAD STREET, SUITE 1330
COLUMBUS OH 85209

                                                      /s/ Thomas M. Fesenmyer
                                                      Thomas M. Fesenmyer (0073901)
                                                      Attorney for Debtor(s)
                                                      120 W. Second St., Suite 333
                                                      Dayton, OH 45402
                                                      937.222.7472
                                                      614.228.3882 fax
                                                      e-mail: tom@fcwlegal.com
Case 1:21-bk-10065   Doc 17   Filed 03/16/21 Entered 03/16/21 19:09:41 Desc
                                                                  EXHIBIT a Main
                              Document     Page 5 of 5
                                                                  (EDMUNDS VALUATION)
